      Case 20-13999       Doc 21    Filed 08/03/20 Entered 08/03/20 14:56:53            Desc Main
                                      Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    IN THE BANKRUPTCY MATTER OF:
                                                               Chapter 13 No.      20-13999
    Ira L. Fenton                                              Judge     Timothy A. Barnes


                                              Debtor

NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY
   To:
     Ira L. Fenton         Marilyn O Marshall         David M Siegel
     383 Ferne Drive       224 South Michigan Ste 800 David M. Siegel & Associates
     Wheeling, IL 60090    Chicago, IL 60604          790 Chaddick Drive
                                                      Wheeling, IL 60090
     Cynthia L. Fenton aka
     Cynthia L. Krueger
     1106 Cardinal Drive
     Zion, IL 60099

    PLEASE TAKE NOTICE that on August 13, 2020 at 1:30 p.m., I shall appear before the
    Honorable Timothy A. Barnes, or any judge sitting in that judge’s place and present a Motion for
    Relief from Automatic Stay and Co-Debtor Automatic Stay, a copy of which is attached.

    This motion will be presented and heard telephonically. No personal appearance in court is
    necessary or permitted. To appear and be heard telephonically on the motion, you must set up
    and use an account with Court Solutions, LLC. You can set up an account at www.Court-
    Solutions.com or by calling Court Solutions at (917) 746-7476.

    If you object to this motion and want it called on the presentment date above, you must file a
    Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
    is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
    timely filed, the court may grant the motion in advance without a hearing.

                                                        /s/ Matthew C. Abad
                                                        Matthew C. Abad
    Kluever Law Group, LLC
    225 W. Washington St., Suite 1550
    Chicago, IL 60606
    (312) 236-0077
    File: SPSB.2924
  Case 20-13999      Doc 21    Filed 08/03/20 Entered 08/03/20 14:56:53          Desc Main
                                 Document     Page 2 of 5




                                    PROOF OF SERVICE

I, the undersigned, an attorney, certify that I caused the Debtor and Co-Debtor to be served by
regular mail at the address above, and David M Siegel and Marilyn O Marshall through the
Court ECF system on or before 08/03/2020.
                                                     /s/ Matthew C. Abad
                                                     Matthew C. Abad ARDC# 6257858

Kluever Law Group, LLC
225 W. Washington St., Suite 1550
Chicago, IL 60606
(312) 236-0077
File: SPSB.2924
  Case 20-13999       Doc 21     Filed 08/03/20 Entered 08/03/20 14:56:53             Desc Main
                                   Document     Page 3 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                            Chapter 13 No.        20-13999
Ira L. Fenton                                               Judge    Timothy A. Barnes


                                           Debtor

    MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY

       Towd Point Mortgage Trust 2015-3, U.S. Bank National Association as Indenture

Trustee, (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §§362 and 1301, for relief

from the automatic stay and co-debtor stay as to Cynthia L. Fenton aka Cynthia L. Krueger with

respect to certain real property of the Debtor having an address of 1106 Cardinal Drive, Zion, IL

60099 (the “Property”). In further support of this Motion, Movant respectfully states:

       1.       Debtor filed a petition under Chapter 13 of the United States Bankruptcy Code on

7/16/2020.

       2.       Pursuant to Debtor’s Plan, Debtor is surrendering the Property.

       3.       The Debtor, Ira L. Fenton, and Co-Debtor, Cynthia L. Fenton aka Cynthia L.

Krueger, executed a Disclosure Statement, Note and Security Agreement in the original principal

amount of $190,926.96 (the “Note”). A copy of the Note is attached.

       4.       Pursuant to the Mortgage (the “Mortgage”), all obligations (collectively, the

“Obligations”) of the Debtor and Co-Debtor under the Note and the Mortgage are secured by the

Property. A copy of the Mortgage and assignments, if any, are attached.

       5.       Towd Point Mortgage Trust 2015-3, U.S. Bank National Association as Indenture

Trustee is an entity who has the right to foreclose the Mortgage.
  Case 20-13999         Doc 21    Filed 08/03/20 Entered 08/03/20 14:56:53            Desc Main
                                    Document     Page 4 of 5



       6.       Cynthia L. Fenton aka Cynthia L. Krueger as a co-owner of the Property and co-

signor on the Note and Mortgage is a co-debtor pursuant to 11 U.S.C. §1301.

       7.       Select Portfolio Servicing, Inc. services the loan on the Property referenced in this

Motion.

       8.       As of July 22, 2020, the outstanding amount of the Obligations is: $165,027.96.

       9.       The estimated market value of the Property is $164,000.00. The basis for such

valuation is Debtor's Schedule D.

       10.      Upon information and belief, the aggregate amount of encumbrances on the

Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to Movant, is $205,027.96. Therefore there is no equity in the Property.

       11.      Cause exists for relief from the automatic stay for the following reasons:

                a)      Pursuant to 11 U.S.C. § 362(d)(1), Movant’s interest in the Property is not

adequately protected.

                b)      Pursuant to 11 U.S.C. §362(d)(2) there is no equity in the property and it

is not necessary for an effective re-organization.

       12.      Grounds exist for relief therefrom under 11 U.S.C §1301as Cynthia L. Fenton aka

Cynthia L. Krueger::

                a)      Is a co-owner of the Property and received the consideration for the Note

and Mortgage;

                b)      Movant’s interest would be irreparably harmed by continuation of the Co-

Debtor Stay.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and co-debtor stay and granting the following:
  Case 20-13999      Doc 21     Filed 08/03/20 Entered 08/03/20 14:56:53       Desc Main
                                  Document     Page 5 of 5



       1. Relief from the stay and co-debtor stay allowing Movant (and any successors or

assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to foreclose

upon and obtain possession of the Property.

       2. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       3. For such other relief as the Court deems proper.

                                              Towd Point Mortgage Trust 2015-3, U.S. Bank
                                              National Association as Indenture Trustee


                                              /s/ Matthew C. Abad
                                              Matthew C. Abad ARDC# 6257858
                                              Counsel for Movant

                                              Date: 08/03/2020

Kluever Law Group, LLC
225 W. Washington St., Suite 1550
Chicago, IL 60606
(312) 236-0077
File: SPSB.2924
